The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to application filed on 11/24/20, in which Claims 1-20 are presented for examination of which Claims 1 and 14 are in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-20 are generally broader than Claims 1-20 in Patent Application No. US 20220189272 A1.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Birnkrant et al. (EP 3 321 907).
Regarding Claim 1, Birnkrant discloses a computer-implemented method for measuring conditions within multiple areas ([0004] monitoring in one or more areas), the method comprising:
receiving from multiple areas ([0004] monitoring in one or more areas) data associated with the presence of one or more conditions ([0004] smoke, fire, etc.) at a node within each area, wherein the data received from each area comprises a signal including scattered light node ([0004] node to monitor smoke…analyzing scattered light);
determining a status for each area based on the data received from the areas ([0004] determine at least one of the presence and magnitude of smoke, fire and/or a temperature condition along the fiber harness or at the node); and 

	In the initial embodiment Birnkrant doesn’t discuss, a plurality of nodes, time of flight or an alarm.
	In a other embodiments Birnkrant teaches a plurality of nodes (34 of Fig 5) for different areas (as shown in Fig 5).
	And, teaches time of flight information being used ([0031] In an embodiment, the control system 50 uses the position of each node 34, specifically the length of the fiber optic cables 28 associated with each node 34 and the corresponding time of flight (i.e. the time elapsed between when the light was emitted by the light source 36 and when the light was received by the light sensitive device 38), to associate different parts of the light signal with each of the respective nodes 34 that are connected to that light sensitive device 38. Alternatively, or in addition, the time of flight may include the time elapsed between when the light is emitted from the node and when the scattered light is received back at the node. In such embodiments, the time of flight provides information regarding the distance of the object relative to the node).
And teaches in response to determining an alert or an alarm associated with one or more of the areas, transmitting a notification ([0065], Fig 18 once the control system 50 determines that a condition is present based on detection signals received from one or more nodes 34, the control system 50 transmits one or more alarm signals from the fire panel 134 along fiber optic cables 28 to one or more alarm units 138 in the building or space which initiate an alarm or alert based on the received alarm signals).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Birnkrant using nodes, time of flight and an alarm in order to reduce the footprint, while being vibrationally insensitive and easily maintainable and provide integrated fire protection technologies that reduce weight, power and foot print, as suggested by Birnkrant ([0003]).

Regarding Claim 2, Birnkrant discloses each area corresponds with a different room within a building ([0036] each area correspond to each tower (48 of Fig 6) or room within the building).

Regarding Claim 4, Birnkrant discloses the data from each area is received from a control system (Fig 8 shows a control system), but doesn’t specify for each area.
Birnkrant discloses the claimed invention except for It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of control systems one in each area, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co. t 193 USPQ 8.

Regarding Claim 5, Birnkrant discloses transmitting a notification comprises transmitting at least one of an alert and an alarm ([0065] transmits one or more alarm signals).

Regarding Claim 14, Birnkrant discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer processor to cause the computer processor to perform a method for measuring conditions within multiple areas ([0037], [0004]), comprising:
receiving from multiple areas data ([0004] monitoring in one or more areas) associated with the presence of one or more conditions ([0004] smoke, fire, etc.) at a node within each area ([0004]), wherein the data received from each area comprises a signal including scattered light 
determining a status for each area based on the data received from the areas ([0004] determine at least one of the presence and magnitude of smoke, fire and/or a temperature condition along the fiber harness or at the node); and 

	In the initial embodiment Birnkrant doesn’t discuss, a plurality of nodes, time of flight or an alarm.
	In a other embodiments Birnkrant teaches a plurality of nodes (34 of Fig 5) for different areas (as shown in Fig 5).
	And, teaches time of flight information being used ([0031] In an embodiment, the control system 50 uses the position of each node 34, specifically the length of the fiber optic cables 28 associated with each node 34 and the corresponding time of flight (i.e. the time elapsed between when the light was emitted by the light source 36 and when the light was received by the light sensitive device 38), to associate different parts of the light signal with each of the respective nodes 34 that are connected to that light sensitive device 38. Alternatively, or in addition, the time of flight may include the time elapsed between when the light is emitted from the node and when the scattered light is received back at the node. In such embodiments, the time of flight provides information regarding the distance of the object relative to the node).
And, teaches in response to determining an alert or an alarm associated with one or more of the areas, transmitting a notification ([0065], Fig 18 once the control system 50 determines that a condition is present based on detection signals received from one or more nodes 34, the control system 50 transmits one or more alarm signals from the fire panel 134 along fiber optic cables 28 to one or more alarm units 138 in the building or space which initiate an alarm or alert based on the received alarm signals).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Birnkrant using nodes, time of flight and an alarm in order to reduce the footprint, while being vibrationally insensitive and easily maintainable and provide integrated fire protection technologies that reduce weight, power and foot print, as suggested by Birnkrant ([0003]).

Regarding Claim 16, Birnkrant discloses determining a source location ([0066] the control unit 52 triggers the suppression system 126 to activate the suppressant outlet 130 at the node 34 location to provide localized suppression in the enclosure 122, (system must know the location to provide localized suppression)) and a plurality of possible fire sources based on the received data ([0066] every fire detected would represent a possible fire source).


Claims 3, 6-7, 11-12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Birnkrant in view of Sundar M et al. (Sundar; US 2016/0033947).
Regarding Claim 3, Birnkrant doesn’t specify each area corresponds with a different room ([0036]), but doesn’t specify different buildings.
In the same field of endeavor, Sundar discloses methods for monitoring a building management system. One method includes monitoring an attribute of a building, monitoring an activity related to the attribute performed by an operator, and publishing the activity performed by the operator and the attribute of the building.
Sundar discloses different buildings ([0015]  high-level map of buildings of an entire campus location can be displayed).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Birnkrant with Sundar in order to decrease the amount of time and/or computing resources needed to monitor and analyze a large amount of BMS data, as suggested by Sundar ([0009]).

Regarding Claim 6, Birnkrant discloses determining transmits alarm, [0066] the control unit 52 triggers the suppression system 126 to activate the suppressant outlet 130 at the node 34 location to provide localized suppression in the enclosure 122, (system must know the location to provide localized suppression)).
Sundar transmits a notification comprises transmitting a source location ([0042] Data from the displays of the fire location and status map 373).

Regarding Claim 7, Birnkrant discloses determining the control unit 52 triggers the suppression system 126 to activate the suppressant outlet 130 at the node 34 location to provide localized suppression in the enclosure 122, must know the location to provide localized suppression).  SUNDAR
Sundar transmits a notification comprises transmitting a source location ([0042] Data from the displays of the fire location and status map 373).

Regarding Claim 11, Sundar discloses displaying a user interface indicating a plurality of devices within one or more facilities and a status for each of the plurality of devices ([0042] Data from the displays of the fire location and status map 373).

Regarding Claim 12, Sundar discloses displaying a user interface, wherein the user interface comprises a source location and a status of one or more corresponding devices ([0042] Data from the displays of the fire location and status map 373).

Regarding Claim 15, Birnkrant discloses determining alert, alarm, [0066] location).
Sundar transmits a notification comprises transmitting a source location ([0042] Data from the displays of the fire location and status map 373).

Regarding Claim 17, Birnkrant discloses every fire location is a possible fire source).
Sundar indicates fire sources ([0042]).

Regarding Claim 18, Sundar discloses displaying a user interface indicating a plurality of devices within one or more facilities and a status for each of the plurality of devices ([0015], [0042]).

Regarding Claim 19, Sundar discloses displaying a user interface, wherein the user interface comprises a source location and a status of one or more corresponding devices ([0042]).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Birnkrant in view of Reddy et al. (Reddy; US 2017/0082987).
Regarding Claim 13 and 20, Birnkrant doesn’t disclose the system embodied in a cloud computing environment.
In the same field of endeavor, Reddy discloses an electronic device may that communicates with a plurality of electronic devices may include a network interface and a processor. The network interface may receive a first set of data from a first electronic device and a second set of data from a second electronic device. The processor may then determine a first trust value for the first set of data based on a first corroboration of the first set of data using the second set of data. The first corroboration may include using the second set of data to verify the first set of data.
Reddy discloses the system embodied in a cloud computing environment ([0062]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Birnkrant with Reddy in order to share collected information by different devices, such that each device may better perform its respective operations; and adequately protect private data, as suggested by Reddy ([0002]).

Allowable Subject Matter
Claim 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Capps (US 2017/0104823) discloses a method a system for documenting, monitoring, testing, inspecting and maintaining fire equipment located at the property of secondary customers. Secondary customers include people, organizations and properties. The system saves all information collected on a server computer accessible via a computer network. This information is reviewable and editable by primary customers. In a preferred embodiment the server computer is located in the cloud and the computer network is the Internet.
b.	Nagashima et al. (US 5,280,272) discloses a fire alarm system which radiates light towards a smoke detecting space. Scattered light resulting from smoke that may exist in the smoke detecting space is judged by a receiver with respect to the type of smoke that may prevail in the space. The presence of a fire is judged by comparing the light that has been received with a set threshold level.
c.	Carter et al. (US 5,144,125) discloses an apparatus for a fiber optic based fire detection and tracking system. An optical time domain reflectometer (OTDR) interrogates at least one optical fiber with a melting point defining a threshold temperature for fire detection. The OTDR measure the time of flight of a light pulse originating at each optical fiber input end and reflected back to determine the linear position of interruptions along an optical fiber which allows for fire detection and location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685